       Case 2:11-cr-00174-JCM-CWH Document 112
                                           113 Filed 06/14/21 Page 1 of 3




 1   RENE L. VALLADARES
     Federal Public Defender
 2   State Bar No. 11479
     ALEJANDRO LECHUGA
 3   Assistant Federal Public Defender
     411 E. Bonneville, Ste. 250
 4   Las Vegas, Nevada 89101
     (702) 388-6577/Phone
 5   (702) 388-6261/Fax
     Brandon_Jaroch@fd.org
 6
     Attorney for Alejandro Lechuga
 7
 8                               UNITED STATES DISTRICT COURT

 9                                    DISTRICT OF NEVADA

10
     UNITED STATES OF AMERICA,                              Case No. 2:11-cr-00174-JCM-CWH
11
                    Plaintiff,                           STIPULATION TO DISMISS
12                                                       PETITION TO REVOKE
            v.
                                                         SUPERVISED RELEASE (ECF NO.
13
     ALEJANDRO LECHUGA,                                  90) AND VACATE REVOCATION
14                                                       HEARING (ECF NO. 110)
                    Defendant.                                     (First Request)
15
16
17          IT IS HEREBY STIPULATED AND AGREED, by and between Christopher Chiou,
18   Acting United States Attorney, and Shaheen Torgoley, Assistant United States Attorney,
19   counsel for the United States of America, and Rene L. Valladares, Federal Public Defender,
20   and Brandon C. Jaroch, Assistant Federal Public Defender, counsel for Alejandro Lechuga,
21   that the Petition to Revoke Supervised Release (ECF No. 90), filed on September 4, 2020, be
22   dismissed and the Revocation Hearing (ECF No 110), scheduled for June 16, 2021, at 10:00
23   a.m., be vacated.
24          This Stipulation is entered into for the following reasons:
25          1.      Mr. Lechuga has been on supervised release since August 18, 2016, and is set
26   to expire on August 17, 2021. The allegations contained in the Petition to Revoke Supervised
        Case 2:11-cr-00174-JCM-CWH Document 112
                                            113 Filed 06/14/21 Page 2 of 3




 1   Release (“the petition”) are currently subject to Nevada state court proceedings set for trial on
 2   August 23, 2021, in case number C-21-353977-1.
 3           2.     Prior to the filing of the petition, Mr. Lechuga had no violations while on
 4   supervision. After the petition was filed, Mr. Lechuga was subject to two days of federal
 5   custody and his release conditions were modified to include location monitoring where he was
 6   ordered to wear a GPS ankle monitor for 90 days. To date, Mr. Lechuga has incurred no
 7   additional violations.
 8           3.     Given that Mr. Lechuga was subject to some corrective measures as a result of
 9   the petition, that he will be contesting state criminal charges at a trial beyond the expiration of
10   his supervised release term, and his overall conduct while on supervision over the last five
11   years, the parties agree that there is no need to continue with the petition.
12           4.     U.S. Probation Officer Matthew Martinez agrees with the dismissal of the
13   petition.
14           5.     Mr. Lechuga is out of custody and agrees with the dismissal of the petition.
15           6.     The parties agree to the dismissal of the petition.
16           This is the first request to dismiss the petition and vacate the revocation hearing.
17           DATED this 14th day of June, 2021.
18
19    RENE L. VALLADARES                               CHRISTOPHER CHIOU
      Federal Public Defender                          Acting United States Attorney
20
21        /s/ Brandon C. Jaroch                            /s/ Shaheen Torgoley
      By_____________________________                  By_____________________________
22    BRANDON C. JAROCH                                SHAHEEN TORGOLEY
      Assistant Federal Public Defender                Assistant United States Attorney
23
24
25
26
                                                       2
       Case 2:11-cr-00174-JCM-CWH Document 112
                                           113 Filed 06/14/21 Page 3 of 3




 1                               UNITED STATES DISTRICT COURT

 2                                    DISTRICT OF NEVADA

 3
     UNITED STATES OF AMERICA,                           Case No. 2:11-cr-00174-JCM-CWH
 4
                    Plaintiff,                           ORDER
 5
            v.
 6
     ALEJANDRO LECHUGA,
 7
                    Defendant.
 8
 9
10          Based on the stipulation of counsel, the Court finds that good cause exists to vacate

11   the revocation hearing and dismiss the petition without prejudice.

12          IT IS THEREFORE ORDERED that the revocation hearing (ECF No. 110) scheduled

13   for June 16, 2021, at 10:00 a.m. is VACATED.

14          IT IS FURTHER ORDERED that the supervised release petition (ECF No. 90) is

15   DISMISSED without prejudice.

16
17          DATED this
                  June ___
                         14,day of June, 2021.
                              2021.

18
19
                                                  UNITED STATES DISTRICT JUDGE
20
21
22
23
24
25
26
                                                     3
